                      Case 2:20-cv-00454-JCM-EJY Document 18 Filed 07/20/20 Page 1 of 6



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    DAVE G. CROSS,                                        Case No. 2:20-CV-454 JCM (EJY)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     ANTHONY & SYLVAN POOLS CORP.,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant Anthony & Sylvan Pools, Corp.’s motion to
               14     dismiss. (ECF No. 6). Plaintiff Dave Cross responded, (ECF No. 9), to which defendant replied,
               15     (ECF No. 11).
               16     I.     Background
               17            This case arises from an employment agreement entered into by the parties on July 12,
               18     2008 (“agreement”). (ECF No. 1). Plaintiff was a sales associate, “selling and digging . . .
               19     pools” on defendant’s behalf. (ECF No. 9). His compensation was based on sales commission
               20     as dictated by the agreement. (ECF No. 1).
               21            Plaintiff alleges that defendant routinely withheld plaintiff’s compensation by “back
               22     charging” plaintiff for actions not attributable to his duties as a sales associate. (Id.). Plaintiff
               23     also claims that defendant unlawfully withheld plaintiff’s futures commissions. (Id.).
               24            The underlying complaint was filed on December 5, 2019, in the Eighth Judicial District
               25     Court of Clark County, Nevada. (Id.). It alleges claims of 1) breach of contract, 2) breach of the
               26     implied covenant of good faith and fair dealing, 3) violations of NRS 608.100, and 4) unjust
               27     enrichment. (Id.). This action was removed to this court on March 4, 2020. (Id.).
               28            Defendant now moves to dismiss the complaint in full. (ECF No. 6).

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00454-JCM-EJY Document 18 Filed 07/20/20 Page 2 of 6



                1     II.    Legal Standard
                2            A court may dismiss a complaint for “failure to state a claim upon which relief can be
                3     granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
                4     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
                5     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
                6     factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
                7     the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
                8     omitted).
                9            “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              10      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              11      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              12      omitted).
              13             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              14      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              15      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              16      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              17      conclusory statements, do not suffice. Id. at 678.
              18             Second, the court must consider whether the factual allegations in the complaint allege a
              19      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              20      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              21      the alleged misconduct. Id. at 678.
              22             Where the complaint does not permit the court to infer more than the mere possibility of
              23      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
              24      Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
              25      line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
              26      570.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cv-00454-JCM-EJY Document 18 Filed 07/20/20 Page 3 of 6



                1               The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                2     1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
                3                      First, to be entitled to the presumption of truth, allegations in a
                                       complaint or counterclaim may not simply recite the elements of a
                4                      cause of action, but must contain sufficient allegations of
                                       underlying facts to give fair notice and to enable the opposing
                5                      party to defend itself effectively. Second, the factual allegations
                                       that are taken as true must plausibly suggest an entitlement to
                6                      relief, such that it is not unfair to require the opposing party to be
                                       subjected to the expense of discovery and continued litigation.
                7
                8     Id.
                9     III.      Discussion
              10                Defendant moves to dismiss all claims of plaintiff’s complaint: 1) breach of contract, 2)
              11      breach of the implied covenant of good faith and fair dealing, 3) violations of NRS 608.100, and
              12      4) unjust enrichment. (ECF No. 6). This court dismisses plaintiff’s complaint in full.
              13             A. Breach of Contract
              14                Defendant argues that no breach occurred, because all of defendant’s alleged actions are
              15      permitted under the agreement. (ECF No. 6). The “compensation” provision of the agreement
              16      offers the following calculation for “sales commissions to be paid to sales personnel”:
              17                (1) The base commission as outlined in Anthony & Sylvan price book LESS:
                                (a) Expenses or charges incurred by Anthony & Sylvan as a result of errors
              18                    and/or omissions of Employee, in the preparation of contracts, contract
                                    addendums, plot plans, cost breakdown sheets and other related documents.
              19                (b) Amounts for which Anthony & Sylvan shall from time to time become liable
                                    in excess of the contract provisions, which are a result of oral agreements
              20                    between the customer and employee.

              21      (Id.) (hereinafter “compensation provision”). The contract is unambiguous, and this court will

              22      enforce its plain language. See Ellison v. Cal. State Auto, Ass’n, 797 P.2d 975, 977 (Nev. 1990).

              23                This court agrees that the complaint’s pleadings allude to actions allowed under the

              24      agreement.      (ECF No. 1).       As stated in the complaint, “[d]efendant routinely withheld

              25      [c]ommissions earned by [plaintiff, and] . . . stated that the withholdings were due to ‘deductions

              26      and back charges.’”       (Id.).   Specifically, defendant justified these withholdings by citing

              27      “changes made by subcontractors, corrections needed to particular projects, damages occurring

              28      at job sites, [and] issues caused by third parties or otherwise not associated with [plaintiff’s]


James C. Mahan
U.S. District Judge                                                    -3-
                      Case 2:20-cv-00454-JCM-EJY Document 18 Filed 07/20/20 Page 4 of 6



                1     duties as sales associate. . . . Defendant accounted for these ‘back charges,’ by withholding
                2     future Commissions from [plaintiff].” (Id.). These broad allegations are expressly permitted per
                3     the compensation provision. Plaintiff has failed to allege a plausible breach of contract.
                4               This court dismisses this claim but acknowledges that plaintiff may be capable of
                5     pleading sufficient facts to demonstrate that defendant acted outside of the scope of their
                6     agreement. Thus, this claim is dismissed without prejudice.
                7        B. Breach of Implied Covenant of Good Faith and Fair Dealing
                8               The same factual allegations above were incorporated in plaintiff’s cause of action for
                9     breach of implied covenant of good faith and fair dealing. (ECF No. 1). A contractual breach of
              10      the implied covenant of good faith and fair dealing occurs “[w]here the terms of a contract are
              11      literally complied with but one party to the contract deliberately countervenes the intention and
              12      spirit of the contract.” Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 107 Nev. 226, 232 (Nev.
              13      1991). Plaintiff merely restates that “[d]efendant’s breaches were in direct contravention of the
              14      intent and spirit of the [c]ontract.” (Id.). As it stands, the defendant’s actions as stated in the
              15      complaint satisfy the terms and alleged spirit of the contract. This cause of action is also
              16      dismissed without prejudice.
              17         C. NRS 608.100
              18                Plaintiff’s third cause of action alleges that defendant’s withholding of plaintiff’s
              19      commissions violates NRS 608.100, (ECF No. 1), which outlaws certain “decrease[s] in
              20      compensation [and] . . . requirement[s] to rebate compensation” by an employer. NRS 608.100.
              21                The parties dispute the existence of a private cause of action under NRS 608.100.
              22      Defendant relies on Baldonado v. Wynn Las Vegas, LLC, where the Nevada Supreme Court
              23      found that appellant employee had “no private cause of action to enforce . . . NRS 608.100.” 124
              24      Nev. 951, 964 (Nev. 2008).        Instead, the statutory scheme indicates that the “labor laws’
              25      enforcement” was entrusted to the state labor commissioner, “unless otherwise specified.” Id.
              26                In response, plaintiff proffers Csomos v. Venetian Casino Resort, LLC, 127 Nev. 1128
              27      (2011).     There, the court specifically found that NRS 608.040—which applies penalties to
              28      employers who “fail to pay discharged or quitting employees”—allows for a private cause of

James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:20-cv-00454-JCM-EJY Document 18 Filed 07/20/20 Page 5 of 6



                1     action. Id. The court reasoned that the allowance of attorney’s fees under a separate provision
                2     strongly militates to the existence of a private cause of action. Id. (“Although NRS 608.040 . . .
                3     does not have explicit language authorizing a private cause of action, NRS 608.140 allows for
                4     assessment of attorney fees in a private cause of action for recovery of wages. It is doubtful that
                5     the Legislature intended a private cause of action to obtain attorney fees for an unpaid wages suit
                6     but no private cause of action to bring the suit itself.”). The Baldonado court considered this
                7     factor as well to determine that a private cause of action did not exist for other provisions under
                8     NRS Chapter 608:
                9                    In contrast, two other statutes in NRS Chapter 608, otherwise
                                     enforceable by the Labor Commissioner, expressly recognize a
              10                     civil enforcement action to recoup unpaid wages: NRS 608.140
                                     (civil actions by employees to recoup unpaid wages) and NRS
              11                     608.150 (civil actions by the district attorney to recoup unpaid
                                     wages from general contractors). The existence of express civil
              12                     remedies within the statutory framework of a given set of laws
                                     indicates that the Legislature will expressly provide for private
              13                     civil remedies when it intends that such remedies exist; thus, if the
                                     Legislature fails to expressly provide a private remedy, no such
              14                     remedy should be implied. See Hamm v. Carson City Nugget,
                                     Inc., 85 Nev. 99, 450 P.2d 358 (1969), cited in Moen v. Las Vegas
              15                     International Hotel Inc., 402 F.Supp. 157, 161 (D.Nev.1975).
              16
                      Baldonado, 124 Nev. at 964. Indeed, no such express civil remedies exist under NRS 608.100 as
              17
                      invoked by the plaintiff.
              18
                             This court applies the clear declaration of Baldonado, concurring with its reasoning, to
              19
                      find that no private cause of action exists under NRS 608.100. Id. (“NRS 608.100 and NRS
              20
                      613.120 are included within the Labor Commissioner's authority in the same manner as, and
              21
                      phrased similarly to, NRS 608.160, in that all three statutes deem certain employer conduct
              22
                      unlawful . . . . [N]o private cause of action [exists] to enforce NRS 608.160, NRS 608.100, or
              23
                      NRS 613.120.”). Unlike plaintiff’s first two claims, this claim’s defect cannot be remedied
              24
                      through amendment. This court dismisses plaintiff’s third cause of action with prejudice.
              25
                             D. Unjust Enrichment
              26
                             Plaintiff alleges that defendant was unjustly enriched by “retaining and wrongfully
              27
                      refusing to provide full compensation.” (ECF No. 1). Defendant was benefitted by plaintiff’s
              28
                      “selling and digging [of] over 200 pools.” (Id.). However, unjust enrichment is not available
James C. Mahan
U.S. District Judge                                                  -5-
                      Case 2:20-cv-00454-JCM-EJY Document 18 Filed 07/20/20 Page 6 of 6



                1     “where a contract governs the parties’ relationship to each other.” McKesson HBOC, Inc. v. New
                2     York State Common Ret. Fund, Inc., 339 F.3d 1087, 1091 (9th Cir. 2003). Here, the complaint
                3     alleges an express, written contract exists directly on point. (ECF No. 1). A claim for unjust
                4     enrichment based on defendant’s “selling and digging” of pools cannot prevail, even in the
                5     alternative. (ECF No. 9). Again, this claim’s defect cannot be cured. This court dismisses this
                6     cause of action with prejudice.
                7            In light of this court’s dismissal of the complaint, this court also denies defendant’s
                8     motion for an exemption from the early neutral evaluation session attendance requirements,
                9     (ECF No. 17), as moot.
              10      IV.    Conclusion
              11             Accordingly,
              12             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
              13      dismiss (ECF No. 6) be, and the same hereby is, GRANTED.
              14             IT IS FURTHER ORDERED that plaintiff’s first and second claims—for breach of
              15      contract and breach of implied covenant of good faith and fair dealing—be, and the same hereby
              16      are, DISMISSED without prejudice.
              17             IT IS FURTHER ORDERED that plaintiff’s third and fourth claims—for violations of
              18      NRS 608.100 and unjust enrichment—be, and the same hereby are, DISMISSED with prejudice.
              19             IT IS FURTHER ORDERED that defendants’ motion for exemption from attendance
              20      requirements for early neutral evaluation session, (ECF No. 17) be, and the same hereby is,
              21      DENIED as moot.
              22             The clerk is ordered to close the case accordingly.
              23             DATED July 20, 2020.
              24                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -6-
